Hines, J.
A paper purporting to be a bill of exceptions, properly certified by the trial judge, but not signed by the plaintiff in error or his counsel, is not a legal bill of exceptions, confers no jurisdiction of the case upon this court, is not amendable to correct the defect, and will be dismissed with or without motion for that purpose. Speer v. Merryman, 56 Ga. 529; Brand v. Garrett, 62 Ga. 165; Wellborn v. Atlanta &c. R. Co., 92 Ga. 577 (17 S. E. 672); Sumner v. Sumner, 116 Ga. 798 (43 S. E. 57); O’Connell v. Friedman, 117 Ga. 949 (43 S. E. 100); Mitchell v. Tow, 147 Ga. 560 (94 S. E. 1012) ; Lott v. Waycross, 152 Ga. 237 (110 S. E. 217); Smith v. Jones, 155 Ga. 439 (117 S. E. 246).

Writs of error dismissed.


All the Justices concur.